Notice of Allowance 
1.	This communication is in response to the Patent Board Decision dated on 11/30/2020, applicant’s response filed on 02/01/201, and in view of prior arts of record, claims 1-13, 19 and 20 are allowed.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 09/01/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: 
The prior art of record Divine et al. (US 2013/0030645) teaches a vehicle infotainment system to be connected with a mobile computing device of the vehicle’s occupant. An upcoming meeting information can be obtained from the mobile computing device’s calendar. If the meeting has a presentation document, the document will be displayed on one or more displays accessible to the vehicle occupants. 
The prior art of record Pierce et al. (US 2013/0130665) teaches a conference call access code for joining a conference using vehicle’s telematics unit.
The prior art of record Penilla (US 9,467,515) teaches one or more restrictions for accessing vehicle’s display and electronic devices. The restrictions may include accessing only the vehicle is in park mode or stopped. 

Dependent claims are allowed over the prior art of record by virtue of their dependency form the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFU N MEKONEN whose telephone number is (571)270-0587.  The examiner can normally be reached on Monday - Friday, 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/T.N.M/Examiner, Art Unit 2454


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454